     Case 2:18-cv-02281-JAM-DMC Document 41 Filed 09/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DUANE LINDER,                                     No. 2:18-CV-2281-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    JAMES S. PUCELIK, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for leave to file a supplemental

19   complaint (ECF No. 40). Plaintiff seeks leave to amend and add as a defendant the manufacturer

20   of his knee replacement mechanism, DePuy Orthopedics. However, Plaintiff does not attach a

21   copy of his proposed supplemental complaint, nor identify what sort of claims Plaintiff wishes to

22   add. Therefore, Plaintiff’s motion is denied, without prejudice. Plaintiff may, within 30 days of

23   the date of this order, resubmit his motion with a copy of his proposed supplemental complaint.

24                  IT IS SO ORDERED.

25

26   Dated: September 23, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
